Case 3:16-cv-00393-TJC-JRK Document 119-2 Filed 08/19/19 Page 1 of 3 PageID 4359




                             EXHIBIT “B”
8/16/2019 Case               The Casas Law Firm MailDocument
                   3:16-cv-00393-TJC-JRK             - Stipulation : Case 3:16-cv-00393-TJC-JRK
                                                                      119-2                     Paola Canas
                                                                                   Filed 08/19/19           et al v. Flash
                                                                                                         Page        2 ofDancers, Inc. et al 4360
                                                                                                                           3 PageID

                                                                                                         Ludmila Khomiak <mila@casaslawfirm.com>



 Stipulation : Case 3:16-cv-00393-TJC-JRK Paola Canas et al v. Flash Dancers, Inc. et
 al
 14 messages

 Ludmila Khomiak <mila@casaslawfirm.com>                                                       Mon, Jul 15, 2019 at 11:10 AM
 To: Luke Lirot <luke2@lirotlaw.com>, Office of Luke Lirot <office@lirotlaw.com>, Sean Colon <Sean@lirotlaw.com>, Tracy
 Jurgus <tjurgus@butler.legal>

    Good morning,

    Luke, as always, it was good to see you today and thank you for the coffee.

    Tracy, welcome to the case.

    Luke, as we discussed, please see attached the proposed stipulation regarding the admissibility of the ads depicting
    Plaintiffs' images. If you agree with the content of the stipulation, please sign it and return it back to me.

    Thank you,

    --
    Ludmila (Mila) Khomiak, Esq.
    Partner, Licensed in Florida
    The Casas Law Firm, PC                   Global Reach. Local Solutions.
    Main: (786) 671-3244 | Fax: (786) 671-3243 | www.casaslawfirm.com
    Brickell Bayview Center | 80 S.W. 8th Street, Suite 2000 | Miami, FL 33130
    California | Florida | Illinois | New York | Texas

    CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the individual
    or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
    communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have received this
    communication in error and then delete it. Thank you.




     11 attachments
          Stipulation.docx
          23K
          Exhibit D - Edmondson.pdf
          392K
          Exhibit A - Canas.pdf
          415K
          Exhibit E - Jones.pdf
          572K
          Exhibit C - Burciaga.pdf
          670K
          Exhibit F - Johnson.pdf
          376K
          Exhibit I - Underwood.pdf
          443K
          Exhibit J - Middleton.pdf



https://mail.google.com/mail/u/0?ik=cb743aef42&view=pt&search=all&permthid=thread-a%3Ar-2449338731168179089&simpl=msg-a%3Ar-582320162428258059… 1/7
8/16/2019 Case              The Casas Law Firm MailDocument
                  3:16-cv-00393-TJC-JRK             - Stipulation : Case 3:16-cv-00393-TJC-JRK
                                                                     119-2                     Paola Canas
                                                                                  Filed 08/19/19           et al v. Flash
                                                                                                        Page        3 ofDancers, Inc. et al 4361
                                                                                                                          3 PageID
          628K
          Exhibit H - Lund.pdf
          1008K
          Exhibit G - Young.pdf
          1468K
          Exhibit B- Posada.pdf
          2441K


 Ludmila Khomiak <mila@casaslawfirm.com>                                                        Wed, Jul 17, 2019 at 9:44 AM
 To: Luke Lirot <luke2@lirotlaw.com>, Office of Luke Lirot <office@lirotlaw.com>, Sean Colon <Sean@lirotlaw.com>

    Good morning Luke,

    I am following up regarding the attached Stipulation. Please sign it and send it back to me.

    Thank you,

    [Quoted text hidden]



 Luke Lirot <luke2@lirotlaw.com>                                                            Wed, Jul 17, 2019 at 12:18 PM
 To: Ludmila Khomiak <mila@casaslawfirm.com>, Office of Luke Lirot <office@lirotlaw.com>, Sean Colon
 <Sean@lirotlaw.com>


    I do not have the authority to sign the s pula on- My apologies-



    Luke Lirot, Esq.

    Law Offices of Luke Lirot, P.A.

    2240 Belleair Road, Suite 190

    Clearwater, FL 33764

    727-536-2100 Office

    727-536-2110 Facsimile




    The information contained in this Email and any attachments hereto is covered by the Electronic Communications Privacy
    Act, 18 USC Sections 2510-2521, and may be privileged and confidential, intended only for the use of the individual or
    entity to whom it has been addressed. If this Email has been received in error, you are hereby on notice that you are in
    possession of confidential information and that any dissemination, distribution, or copying of this communication is strictly
    prohibited. If you have received this communication in error, please immediately notify us by Email. Please also delete this
    message from your computer.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=cb743aef42&view=pt&search=all&permthid=thread-a%3Ar-2449338731168179089&simpl=msg-a%3Ar-582320162428258059… 2/7
